DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 10-12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 has been amended to depend from claim 1, and claim 1 has been amended to include one detection unit thereby providing antecedent basis for “the detection unit”, therefore the rejection of claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
3.	Claims 10-12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is amended to include “a radiation detector” and “at least one processor”, therefore the rejection of claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
4.	Claims 1, 2, 5, 8, 13 and 14 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (JP2014135974), Claims 3 and 10-12 were rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2014135974) in view of Dafni et al. (US2009/0257551), Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2014135974) in view of Yumiza (JP2000070259), Claim 7 was rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2014135974) in view of Yumiza (JP2000070259) further in view of Shahidi et al. (2006/0036162), and Claim 9 was objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 13 and 14 are independent.
	Each of the independent claims are amended to include the limitation “using a learned model which has been trained so as to detect the feature points in the radiographic image”.  Support for the amendment is found in Applicant’s disclosure at par. [0056]-[0060].  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claims.
Applicant’s arguments, filed 6 may 2022, with respect to claims 1-14 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 5, 8, 13 and 14, and the 35 U.S.C. 103 rejection of claims 3, 4, 6, 7 and 9-11 has been withdrawn. 
Allowable Subject Matter
5.	Claims 1, 2 and 4-26 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667